DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, and most particularly the amendments, filed June 28, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of X and X as detailed further below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “a rotary torque input to the mud motor” which renders the scope of the claim indefinite. The specification speaks to torque input to the drill string from a surface rotary device, either r a rotary table or top drive, though a torque input to the mud motor encompasses much more than that. It is unclear if the claim is meant to be broader than the specification allows such that some equation is utilized to account for torque input to the mud motor based on fluid flow, rate, density, etc., which is not supported by the specification, or if this is merely a small clarity issue with claim wording. 
Claim 19 has the same wording as rejected claim 1, therefore the rejection there is also applicable.
Claims 2-9 and 11 are rejected as depending from a rejected indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell US Patent Application Publication 2015/0083492 hereinafter referred to as Wassell in view of Official Notice and Sugiura et al US Patent Application Publication 2018/0066513.
Regarding claims 1-3, 12-14, and 19, Wassell discloses a system and method comprising a mud motor (40) connected to a drill string (4), a drill bit (8) connected to the mud motor [0020], a strain gauge (7) connected to the drill bit and configured to take one or more parameters of the mud motor [0024 - WOB, TOB, and ROP are at least measured], and an information handling system (200) in communication with the strain gauge to record the one or more parameters of the strain gauge and merging it with surface data (via the EDR) [0029, 0030, 0088]. Examiner takes Official Notice that the torque output is identified by the claim method because Wessell discloses measuring the torque input from surface and the strain measurement output which accounts for impact forces, which would inherently capture the motor output (as noted by the incorporated by reference specification US Patent 6,547,016). The methods for the appropriate structures as claimed in claims 1-3 are cited above. Wassell fails to disclose wherein the strain gauge is located on the drill bit, but rather teaches it is located in a BHA near the bit (as shown on Figure 1). Sugiura teaches a system for measuring dynamic drilling conditions [0064] by utilizing a dynamic data recorder which contains sensors (including a strain gauge) [0006, claim 11]. Sugiura further teaches that this sensor can be located on a drill string or sub (Figures 2A-2D and 3) or on the drill bit (Figures 8A-8D). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the location of the strain gauge in Wessell to be located on this bit as this is a known location to capture drilling dynamic information as taught by Sugiura. 
Regarding claim 4, Sugiura further teaches wherein one of the locations for the sensor may be the shank of the drill bit (see Figure 8A).
Regarding claim 5, Wassell further teaches wherein the mud motor is a known positive displacement pump or “Moineu-type” pump which inherently contain a power assembly, a drive assembly, and a bearing assembly (without more specific limitations in the claim). 
Regarding claims 6 and 15, Wassell further teaches wherein the surface data is at least differential pressure, flow rate, and rotation rate (aka rotation speed) [0029].
Regarding claims 8 and 17, Wassell further teaches wherein the standpipe pressure is calculated based on the difference between on-bottom and off-bottom measurements [0028, 0029].
Regarding claims 11 and 20, Wassell further teaches adjusting the mud motor based on the parameters and the surface data [0111 and see Figure 4].
Regarding claims 21 and 22, Sugiura further teaches wherein the strain gauge may be located at the locations claimed in claim 21 (see Figures 8A-8D) wherein the sensor may be threaded into the recess (via threads (820) for example).
	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell  and Sugiura as applied to claims 1 and 12 above, and further in view of Astrid et al US Patent Application Publication 2015/0252664 hereinafter referred to as Astrid.
	Regarding claims 7 and 16, Wassell discloses the system and method of the claims, but fails to teach that the rotational speed at the bit is the sum of the motor speed and the rotation speed applied at surface. Astrid teaches an analogous system for monitoring and optimizing drilling operations (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calculate the rotation speed as claimed as Astrid teaches this is a known equation for understanding rotational speed of a system [0004].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell and Sugiura as applied to claims 1 and 12 above, and further in view of Bailey et al US Patent Application Publication 2018/0283161 hereinafter referred to as Bailey.
	Regarding claims 9 and 18, Wassell discloses the system and method of the claims, but fails to teach that the torque of the system takes into account the friction of the wellbore wall. Bailey teaches an analogous system for monitoring and controlling rotary drilling with a surface drive and mud motor wherein downhole torque is accounted for to ensure accurate measurements [0099]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calculate downhole torque based on torque lost to wellbore friction as Bailey teaches this is a known factor that can affect proper understanding of downhole systems [0099, 0141].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wessell and Sugiura as applied to claim 12 above, and further in view of Boucher et al US Patent 6,957,575 hereinafter referred to as Boucher.
	Regarding claim 23, Wessell and Sugiura are silent as to a second train gauge and were it would be located. Boucher teaches a system for measuring downhole dynamic information like WOB using strain gauges. Boucher further teaches placing strain gauges at 180 degrees apart (see Figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the number and positioning of the strain gauges in Wessell and Sugiura to be located 180 degrees apart and multiple sensors as this is a known method to capture drilling dynamic information as taught by Boucher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wassell US Patent 6,547,016, which is noted to support the Official Notice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672